CERTIFICATION OF CHIEF EXECUTIVE OFFICER OF ARCH COAL,INC. PURSUANT TO 18. U.S.C. SECTION1350, AS ADOPTED PURSUANT TO SECTION SARBANES-OXLEY ACT OF 2002 I, Lin, Mu Chen, Chief Financial Officer of San Lotus Holding Inc., certify, pursuant to 18U.S.C. Section1350, as adopted pursuant to Section906 of the Sarbanes-Oxley Act of 2002, that: (1)the Annual Report on Form10-K/A for the year ended December31, 2014 (the "Periodic Report") which this statement accompanies fully complies with the requirements of Section13(a)or 15(d)of the Securities Exchange Act of 1934 (15U.S.C. 78m or 78o(d));and (2)information contained in the Periodic Report fairly presents, in all material respects, the financial condition and results of operations of San Lotus Holding Inc. Dated: July 2, 2015 /s/ Lin, Mu Chen Lin, Mu Chen Chief Financial Officer Principal Financial Officer
